                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

JIMMY CARRASQUILLO-                       )
RODRIGUEZ,                                )
                                          )
              Petitioner,                 )
                                          )
       v.                                 )      CASE NO. 2:19-CV-526-WKW
                                          )                [WO]
UNITED STATES OF AMERICA,                 )
                                          )
              Respondent.                 )

                                     ORDER

      Before the court is Petitioner’s Rule 41 Dismissal, which Petitioner has filed

as a “protest” to the Magistrate Judge’s Recommendation that his case be transferred

to the United States District Court for the District of Puerto Rico. (Doc. # 12.)

Although the Recommendation’s findings and conclusions are correct, Petitioner has

exercised his right under Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure

to dismiss this action. Accordingly, because Petitioner’s notice comports with Rule

41(a)(1)(A)(i), his action against the United States of America has been dismissed

by operation of Rule 41(a)(1).

      The Clerk of the Court is DIRECTED to close this case.

      DONE this 10th day of September, 2019.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE
